Jack




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 19, 2015

                                   No. 04-13-00897-CV

                    Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                    Appellant

                                            v.

                                   Jack GUENTHER,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-20197
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellant’s Unopposed Motion to Extend Time to File Motion for Rehearing and
Motion for En Banc Reconsideration is GRANTED. The deadline is extended to March 6, 2015.




                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court